DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 29-35, in the reply filed on September 11, 2020 is acknowledged.
Examiner notes that Applicant did not respond to the species election requirement that was made of record in the Restriction Requirement mailed January 22, 2020 (page 4). A Non-Responsive Notice was therefore mailed on January 13, 2021. The species election requirement was not first made in the Non-Responsive Notice mailed on January 13, 2021, it was made along with the original Restriction Requirement. Applicant failed to respond to the species election requirement in the September 11, 2020 Election.
Applicant’s election without traverse of species (i), series connection, in the reply filed on January 27, 2021 is acknowledged. Claims 29-31 of Group I read on species (i). Claims 21-28 and 32-35 therefore stand withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 5, 6 and 18 of U.S. Patent No. 9,841,147 (US ‘147).

In regard to independent claim 29, although the claims at issue are not identical, they are not patentably distinct from each other because claim 29 of the instant application encompasses claim 17 of US ‘147.

In regard to claim 30, claim 30 of the instant application encompasses the combination of claims 5 and 17 (and independently, claims 6 and 17) of US ‘147. Examiner notes that, although claims 5 and 17 (and independently, claims 6 and 17) of US ‘147 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 5 and 17 (and independently, claims 6 and 17) of US ‘147 because the features of claims 5 and 6 are known features for gas storage tanks as evidenced by the recitation of the features in the claim for a single tank, and there is no reason that one of ordinary skill in the art would not have applied the same teaching for one tank to a system of tanks.

In regard to claim 31, the tank system of claim 17 of US ‘147 is clearly suitable for storing hydrogen, and therefore one of ordinary skill in the art at the time of the filing of the application would have recognized that the inner chamber itself of each tank of the system of claim 17 of US ‘147 would consist of hydrogen gas.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 29, it is not clear what the “sidewall” (lines 6-7) is intended to be a “sidewall” of. For the purposes of examination, Examiner has presumed the “sidewall” (lines 6-7) is a sidewall of the diaphragm, because “the sidewall” (lines 6-7) first appears in the subparagraph of the claim that introduces the diaphragm (but it is not entirely clear that this is what is intended).

In further regard to claim 29, it is not clear if “the sidewall” in line 9 is intended to refer to the “sidewall” recited in lines 6-7, or to some other sidewall of some other component of the device. For the purposes of examination, Examiner has presumed the “sidewall” (line 9) is also the sidewall of the diaphragm.

Claims 30 and 31 are rejected for the same reasons that claim 29 is rejected since claims 30 and 31 depend upon claim 29.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Halene et al. (USPN 4,446,111) in view of Kimbara et al. (US 2005/0000970).
In regard to claims 29 and 31, Halene et al. teach a gas storage assembly comprising a plurality of gas storage devices (col. 2, lines 62-67 and Fig. 1), where each gas storage device comprises a cylinder (item 1) with opposing ends and an endcap (items 2,3) at each end, the cylinder and the endcaps forming an enclosure; one endcap comprising a connector (item 15); a diaphragm tube (item 8) in the enclosure, the diaphragm comprising an sidewall; an inner chamber that holds hydrogen gas defined by an inner surface of the sidewall of the diaphragm; a storage space (item 4) between an interior surface of the cylinder and an outer surface of the sidewall; and a metal hydride composition located in the storage space (col. 3, lines 62-65). The connector (item 15) of the first gas storage device is connected to the connector of a second gas 
	Halene et al. do not teach that there is an endcap comprising a connector at each end of the two vessels.
Kimbara et al., however, discloses a vessel with endcaps for storage of gases such as hydrogen gas (see, for example, abstract), where a connector (items 23 and 24) is at each end of the vessel, where the endcaps cover openings 21 and 22, where the endcaps with openings allow hydrogen gas and coolant to flow into, and out of, each tank at each respective end of each tank (Fig. 1 and paragraph 0055). Since Kimbara et al. establish that a structure of a hydrogen gas storage tank having endcaps that cover openings at both ends of the hydrogen gas storage tank is a known structure in the art of hydrogen gas storage tanks, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have modified the tank structure of Halene et al. such that openings with endcaps are present at both ends of each tank of Halene et al., and to have included a connecting structure 14 of Halene et al. to connect both sets of openings, in order to allow hydrogen gas and coolant to flow into, and out of, each tank at each respective end of each tank as taught by Kimbara et al. at paragraph 0055 (in other words, Halene et al. already teach a connecting structure connecting the encapped openings via connecting structure 14 at the top of Fig. 1 of Halene et al., and, based on the teachings of Kimbara et al. it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed endcapped openings also at the bottom of each tank in Fig. 1 of Halene et al. in order to allow hydrogen gas and coolant to flow into, and out of, each 
	In regard to the recitation regarding the hydrogen run time of the connected gas storage devices being greater than the hydrogen run time of one individual gas storage device, one of ordinary skill in the art at the time of the filing of the application would have recognized that the hydrogen run time of the connected gas storage devices would be greater than the hydrogen run time of one individual gas storage device, because the storage capacity of two or more gas tanks is greater than the storage capacity of one tank of the same size.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Halene et al. (USPN 4,446,111) in view of Kimbara et al. (US 2005/0000970), and in further view of Klein et al. (USPN 2014/0360891).
Halene et al. and Kimbara et al. teach the gas storage assembly as discussed above in regard to claim 29.
Halene et al. teach that the inner surface of each endcap has a plurality of ports (note that there are two ports in each endcap shown in Fig. 1 of Halene et al.), and all of the endcaps at the top and bottom of Fig. 1 of Halene et al. as proposed above in regard to claim 29 would thereby have the two ports.
Halene et al. and Kimbara et al. do not teach that there is a semi-permeable membrane aligned with each endcap port.
Klein et al., however, disclose a method of storing gases including hydrogen in a tank (paragraph 0437) and all of the ancillary processes involved with storing gases (loading, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782